Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 1/14/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 9, 11, 17 and 19 are currently amended. Claims 5, 8, 18 and 20 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter

3.	Claims 1-4, 6-7, 9-17 and 19 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 9, 17 and 20 are allowable because prior art fails to 
teach or suggest, either alone or in combination, receiving a first group of images in the session, the first group of images comprising one or more images associated with the user; obtaining a user profile of the user; generating a first group of textual descriptions from the first group of images based at least on emotion information in the user profile, wherein the first group of textual 
5.	Claims 2-4, 6-7 and 13-16 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for providing emotional care in a session between user and an electronic conversational agent of claim 1.
6.	Claims 10-12 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the method for providing emotional care in a session between user and an electronic conversational agent of claim 9.

9.	The closet prior art of Yasuyo Kotake et al (US 2019/0239795) in view of Stephen Hau (US 2017/0364741) in further view of Manfredi (US 2008/0096533) and in further view of Sandipan Dandapat et al (US 2017/0364504) teaches the method for providing emotional care in a session between user and an electronic conversational agent but further fails to teach receiving a first group of images in the session, the first group of images comprising one or more images associated with the user; obtaining a user profile of the user; generating a first group of textual descriptions from the first group of images based at least on emotion information in the user profile, wherein the first group of textual descriptions 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677